NOT RECOMMENDED FOR PUBLICATION
                          File Name: 21a0308n.06

                                  Case No. 20-1535

                    UNITED STATES COURT OF APPEALS
                         FOR THE SIXTH CIRCUIT
                                                                         FILED
                                                                      Jul 01, 2021
UNITED STATES OF AMERICA,                      )                 DEBORAH S. HUNT, Clerk
                                               )
      Plaintiff-Appellant,                     )
                                               )       ON APPEAL FROM THE
v.                                             )       UNITED STATES DISTRICT
                                               )       COURT FOR THE
CHRISTOPHER CHARLES HOUGHTON,                  )       WESTERN DISTRICT OF
                                               )       MICHIGAN
      Defendant-Appellee.                      )
                                               )


BEFORE:      WHITE, LARSEN, and NALBANDIAN, Circuit Judges.

      NALBANDIAN, Circuit Judge. This case is about whether to suppress

evidence the police found while searching Christopher Houghton’s residence with a

warrant. An informant known here as “AMJ,” who had been recently released from

jail, provided police with the bulk of the information used to secure the warrant. The

district court suppressed the evidence, holding that the warrant lacked probable

cause and that the good-faith exception to the exclusionary rule did not apply.

Because the good-faith exception applies, we REVERSE.

                                          I.

      AMJ had only been out of jail for one day when officers stopped him in Ingham

County, Michigan. He was riding a moped with a stolen registration sticker and
No. 20-1535, United States v. Houghton


carrying a pneumatic pistol with the orange ring on the tip removed. AMJ said that

Houghton had given him the moped, and he offered to help the police by telling them

about criminal activity involving Houghton.

       AMJ told Deputy Torok that he had lived in Houghton’s shed before his arrest

and returned there after he was released from custody. He recounted that Houghton

had said he was planning to steal from a certain propped-open shed, that Houghton

and MD had stolen a work truck with Snap-On tools, and that Houghton had stolen

certain things from two particular addresses (which Houghton pointed out to AMJ on

a driving tour). And AMJ shared his own observations of Houghton. Houghton had

gotten several new tools—which AMJ named by type and brand—as well as a “crotch

rocket,” a yellow mini-bike’s frame, and a bike lift. He also said that when he met

with Houghton at 1:30 a.m.,1 Houghton was unloading more tools from his vehicle,

including Snap-On wrenches, and sending pictures to JF, a co-conspirator. Finally,

he noted that Houghton usually splits stolen property with MD, another co-

conspirator, and they sometimes store stolen property in a certain vacant residence.

       Deputy Torok found the shed AMJ referenced, and the owner confirmed that

the door was open and the lock missing. Officers also surveilled JF’s house and saw

Houghton in the driveway. He was looking into a trailer, which he then towed away

with his truck. An officer also stopped Houghton, but the only information he got was

that Houghton was leaving JF’s residence and going to his own.


       1The district court judge said that the affidavit does not clarify whether it is
in the morning or afternoon, but the time is written in military time, “0130hr,” so it
was most likely 1:30 a.m.

                                          -2-
No. 20-1535, United States v. Houghton


       Detective Lo filed for a search warrant based on this information and his

training and experience. The affidavit alleged:

       4. Affiant was assigned to assist in an investigation that began with a
       traffic stop that occurred on 12/25/2019. DEP. TOROK [stopped AMJ]
       for riding on a moped with a stolen registration sticker and in possession
       of a pneumatic pistol with the orange ring taken off the barrel.

       5. . . . [I]n DEP. TOROKS’ investigation he learned from [AMJ] that he
       received the moped from a CHRISTOPHER HOUGHTON who resides
       in Delhi Manor [address].

       6. . . . [AMJ] advised he was released from jail the morning of 12/24/2019
       and walked to HOUGHTON’S residence in Delhi Manor, where he
       previously lived out of the shed. [AMJ] states in the 28 days he was in
       jail, HOUGHTON acquired some new tools and recalled seeing the
       following items:
                 a. blue/black crotch rocket (no handles/gauges)
                 b. frame to a yellow mini bike
                 c. bike lift
                 d. Porter Cable circular saw
                 e. Porter Cable drill
                 f. Craftsman drill

       7. . . . [AMJ] also tells DEP. TOROK that while meeting with
       HOUGHTON, HOUGHTON drove [AMJ] around the area of Keller
       Ridge subdivision, where HOUGHTON talks about a shed near
       Keller/Sapling where he had already been, and left the door propped
       open and planned on returning to break into at a later time. DEP.
       TOROK was able to confirm the address to be [address], where the
       owner confirms the door on his shed to be slightly open and the lock on
       the door to be missing.

       8. . . . [AMJ] also points out (2) two address [sic] on Knotwood Dr in Delhi
       Twp., to DEP. TOROK, where HOUGHTON advised to [AMJ] he
       recently stole from, each time using his uncle’s truck. [Gives the
       addresses from which the mini-bike and the camper were stolen]

       9. . . . [AMJ] tells DEP. TOROK, about HOUGHTON stealing a work
       truck with [MD] that had a bunch of Snap-On tools . . . [AMJ] continues
       to advise DEP. TOROK that he meets up with HOUGHTON at
       approximately 0130hr on 12/25/2019 where he observed HOUGHTON
       unloading tools from his vehicle and describes the tools as Snap On
       wrenches, impact sockets, router bits, red impact drill, “a big red motor.”

                                           -3-
No. 20-1535, United States v. Houghton


       10. . . . [AMJ] also tells DEP. TOROK that HOUGHTON began taking
       pictures of the tools and sending them to [JF] . . . who resides at
       [address].

       11. . . . DEP. TOROK advised [AMJ] states HOUGHTON will usually
       split up the stolen property with [MD] . . . who resides at [address].

       12. . . . DEP. TOROK was also advised by [AMJ] that HOUGHTON, [JF],
       and [MD] have also been using the property of [Coolridge Ave. address]
       to store stolen property as well. [AMJ] advises [that the property] is
       directly south of [JF’s] residence, and is currently vacant.

       13. . . . [O]n the morning of 12/26/2019, SGT. EVERY of the Ingham
       County Sheriff’s Office, was conducting surveillance on [JF’s] residence,
       when he observed HOUGHTON in the driveway of [address], where he
       appeared to be looking in an enclosed trailer, then left the residence in
       a vehicle with that trailer attached.

       14. . . . SGT. EVERY was able to follow HOUGHTON from [JF’s]
       residence to the entrance of Delhi Manor, where HOUGHTON was
       subsequently traffic stopped by DEP. DULING of the Ingham County
       Sheriff’s Office and identified HOUGHTON as the driver of the vehicle.

       15. . . . HOUGHTON tells DEP. DULING that he left [JF’s] residence on
       Coolridge Ave. and was enroute to his residence in Delhi Manor . . . .

       16. Affiant knows from his training and experience that individuals who
       steal property will usually conceal that stolen property in an area where
       they have direct control and access to, an area such as their residence,
       or their co-conspirator’s residence.

       17. Affiant also knows from his training and experience that when the
       stolen items such as handheld tools, can be concealed and stored in just
       about any open spaces such as sheds, desk drawers, vehicles and their
       compartments, and almost any other space that has a void that can hold
       items.

(R. 17-1, Search Warrant, PageID 45–46.) The state magistrate found probable cause

to search Houghton’s residence and issued a warrant. Executing the warrant, officers

found a Snap-On tool, a pipe bomb. and copious ammunition. Based on this

information, a federal grand jury in the Western District of Michigan indicted



                                         -4-
No. 20-1535, United States v. Houghton


Houghton for possession of an unregistered firearm (the pipe bomb) and being a

convicted felon in possession of ammunition.

       Houghton moved to suppress the evidence from the search, arguing that the

warrant was not supported by probable cause and that no reasonable officer would

have relied on the warrant. The district court granted the motion, finding the

affidavit insufficient to establish probable cause. The court also found that a

reasonable officer would not have relied on the warrant, making the good-faith

exception inapplicable. The government appealed the order under 18 U.S.C. § 3731.

                                           II.

       The familiar Fourth Amendment standard drives this case: “The right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated, and no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV.

A warrantless search is “presumptively unreasonable.” United States v. Karo, 468

U.S. 705, 717 (1984).

       But a search with a warrant is not necessarily constitutional. Every warrant

must stand on probable cause—the factual inference of a “fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates,

462 U.S. 213, 238 (1983). If a magistrate lacks probable cause, the warrant he issues

is unconstitutional, and the court may apply the exclusionary rule to suppress the

evidence found in the resulting search. See Illinois v. Krull, 480 U.S. 340, 347 (1987).



                                           -5-
No. 20-1535, United States v. Houghton


       But the exclusionary rule is subject to exceptions, including the good-faith

exception. When officers obtain evidence in “objectively reasonable reliance on a

subsequently invalidated search warrant,” courts should not exclude the evidence.

United States v. Leon, 468 U.S. 897, 922 (1984). This exception requires that the

officer had “reasonable grounds for believing that the warrant was properly issued.”

Id. at 923. The standard for good faith is lower than the standard for probable cause.

So even when an affidavit lacks probable cause, officers can sometimes rely on the

good-faith exception. See, e.g., United States v. White, 874 F.3d 490, 497 (6th Cir.

2017); United States v. Washington, 380 F.3d 236, 241 (6th Cir. 2004).

       Yet good-faith reliance has boundaries. Officers do not get the benefit of the

good-faith exception when the affidavit was “so lacking in indicia of probable cause

as to render official belief in its existence entirely unreasonable.” Id.2 That kind of

affidavit is called a “bare bones” affidavit. Bare-bones affidavits provide “nothing

more than a mere guess that contraband or evidence of a crime would be found, either

completely devoid of facts to support the affiant’s judgment that probable cause

exists, or so vague as to be conclusory or meaningless.” United States v. Hines, 885

F.3d 919, 927 (6th Cir. 2018) (quoting White, 874 F.3d at 496). The classic example is




       2 The Supreme Court has named four circumstances when the good faith
exception should not apply. The first is when the affidavit contains information the
officer knows or should know to be false. Leon, 468 U.S. at 923. The second is when
“the issuing magistrate wholly abandoned his judicial role.” Id. (citing Lo-Ji Sales,
Inc. v. New York, 442 U.S. 319 (1979)). The third is the lack of indicia of probable
cause. And the fourth is when the warrant facially lacks necessary elements like “the
place to be searched or the things to be seized.” Id. The only one at issue here is the
third.

                                         -6-
No. 20-1535, United States v. Houghton


Nathanson v. United States, 290 U.S. 41 (1933). There, the officer affirmed only that

he had “cause to suspect and d[id] believe that certain . . . liquors of foreign origin a

more particular description of which cannot be given . . . brought into the United

States contrary to law . . . [were] within the premises of J. J. Nathanson . . . at 117

No. Bartram Ave.” Id. at 44; see United States v. Williams, 224 F.3d 530, 533 (6th Cir.

2000).

         Frequently, important features in probable-cause determinations are

independent determination, informant credibility, and the nexus between the crime

and the place to be searched. The Fourth Amendment requires that the inference of

probable cause “be drawn by a neutral and detached magistrate instead of being

judged by the officer engaged in the often competitive enterprise of ferreting out

crime.” Johnson v. United States, 333 U.S. 10, 14 (1948). And that requires that the

affidavit have enough information for the magistrate to draw an “independent

determination of probable cause” without relying on the officer’s beliefs and

inferences. United States v. Woosley, 361 F.3d 924, 926 (6th Cir. 2004). There also

must be a “substantial basis for crediting” any hearsay information, such as an

informant tip, that the officer includes in the affidavit. United States v. Meeks,

313 F.2d 464, 465 (6th Cir. 1963). Finally, the affidavit’s facts must establish a

sufficient “nexus between the place to be searched and the evidence sought.” United

States v. Van Shutters, 163 F.3d 331, 336–37 (6th Cir. 1998) (citation omitted).

         These factors are only part of the totality of the circumstances, and we look at

the affidavit in a “commonsense” and not “hypertechnical” manner, considering the



                                           -7-
No. 20-1535, United States v. Houghton


“totality of the circumstances” rather than “engaging in line-by-line scrutiny.”

Woosley, 361 F.3d       at 926. We also “give great deference to a magistrate’s

determination of probable cause,” reversing only “if the magistrate arbitrarily

exercised his or her authority.” United States v. Brown, 732 F.3d 569, 573 (6th Cir.

2013).3

                                         III.

       The government argues that the totality of the circumstances supports a

finding of probable cause. It notes that AMJ was a named informant with recently-

gained, detailed, firsthand knowledge of criminal conduct—much like the informant

in United States v. Pelham, 801 F.2d 875, 876 (6th Cir. 1986). Houghton responds

that the affidavit did not establish AMJ’s credibility, meaning that the officers would

need to thoroughly corroborate his statements before relying on them, something he

argues they did not do. He cites United States v. Allen, which noted that in “the

absence of any indicia of the informants’ reliability,” courts have required

“substantial independent police corroboration.” 211 F.3d 970, 976 (6th Cir. 2000).

       But Houghton confuses the standard for anonymous informants with the

standard for named informants. The tip without “any indicia” of reliability in Allen

was an “anonymous tip” with either little detail or only innocent detail. Id. Named

informants’ statements get “far greater weight than those of an anonymous source.”

United States v. May, 399 F.3d 817, 825 (6th Cir. 2005). As a named informant, AMJ’s


       3We review the district court’s factual findings for clear error and the legal
conclusions de novo. See Brown, 732 F.3d at 572. Whether an affidavit supports
probable cause is a legal conclusion, so we do not defer to the district court. Id.

                                         -8-
No. 20-1535, United States v. Houghton


testimony should be analyzed using the typical measures of reliability, including

basis of knowledge, detail, recency, and independent corroboration.4 And “while

better investigative work is preferable to merely adequate investigation, it is not the

constitutional measure of probable cause.” Allen, 211 F.3d at 976.

       In the end, though, we need not decide the probable-cause question because

the good-faith exception applies. In considering the exception, the district court

misapplied the good-faith standard. Although it correctly stated that a bare-bones

affidavit is not simply one that lacks probable cause, the district court focused solely

on whether the affidavit lacked probable cause and offered almost no analysis specific

to the good-faith exception. It stated:

       [W]e must take care not to confuse a bare bones affidavit with one that
       merely lacks probable cause. And here I think we have an affidavit that
       clearly lacks probable cause. And for the same reasons I think, as I have

       4 Spelling out the basis of knowledge ensures that the magistrate knows that
the informant “is relying on something more substantial than a casual rumor
circulating in the underworld or an accusation based merely on an individual’s
general reputation.” United States v. Pena, 188 F.3d 509, 1999 WL 618082, at *5 (6th
Cir. 1999) (table) (citation omitted). A “close relationship” with the suspect can
provide “a solid basis of knowledge from which to speak” about the suspect’s crimes.
Wolfe v. Perry, 412 F.3d 707, 718 (6th Cir. 2005).
       Details—such as specifics on the crime and location—boost the credibility of
the tip. See Woosley, 361 F.3d at 927. And recency is necessary for a proper warrant
affidavit. If information is stale, it cannot support probable cause. United States v.
Perry, 864 F.3d 412, 414 (6th Cir. 2017).
       Police corroboration can come in different forms, including additional tips from
others, the prior criminal history of the suspect, surveillance, trash pulls yielding
evidence, and controlled drug purchases. “When it comes to probable cause, ‘the whole
is often greater than the sum of its parts—especially when the parts are viewed in
isolation.’” United States v. Christian, 925 F.3d 305, 311 (6th Cir. 2019) (en banc)
(quoting District of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018)). Even a small
corroborative fact insufficient on its own can be “a relevant data point in the ‘totality
of the circumstances’ constellation, rather than an independent thing to be lined up
and shot down one by one.” Id.
                                          -9-
No. 20-1535, United States v. Houghton


       indicated, that a reasonable, careful Magistrate and a reasonable law
       enforcement officer would not in good faith rely on this affidavit.

(R. 31, Dist. Ct. Op., PageID 183.) “We reserve [the bare-bones] label for an affidavit

that merely ‘states suspicions, or conclusions, without providing some underlying

factual circumstances regarding veracity, reliability, and basis of knowledge.’”

Christian, 925 F.3d at 312 (quoting Washington, 380 F.3d at 241 n.4). The “affidavit

must be ‘so lacking in indicia of probable cause’ as to make an officer’s ‘belief in its

existence [ ] objectively unreasonable.’” Id. (quoting United States v. Laughton, 409

F.3d 744, 748 (6th Cir. 2005)).

       Correct application of that test shows that the good-faith exception applied.

The affidavit contained “factual allegations, not just suspicions or conclusions.” Id. at

313. In over a dozen paragraphs, the affidavit explained why the officers believed

they would find evidence at Houghton’s residence. The affidavit included AMJ’s

statements about the exact brands and types of tools that Houghton possessed and

specific addresses of places where Houghton had allegedly stolen from—along with

an address where police confirmed with the owner that a shed-door had been propped

open, as AMJ said it was. AMJ also provided the names and addresses of potential

accomplices, and police saw Houghton arrive at the home of one of those alleged

accomplices the next day. All of that supported AMJ’s veracity, reliability, and basis

of knowledge. We cannot fairly characterize the affidavit’s allegations as a “mere

guess.” Hines, 885 F.3d at 927 (quoting White, 874 F.3d at 496).

       And the officers had the nexus required for the good-faith exception to apply:

a “minimally sufficient nexus between the illegal activity and the place to be


                                          - 10 -
No. 20-1535, United States v. Houghton


searched.” White, 874 F.3d at 497.5 While the affidavit did not specifically say that

AMJ saw stolen property at Houghton’s house, paragraph six implies that AMJ was

at Houghton’s residence when he saw the new tools that Houghton had obtained since

AMJ was last there. AMJ also said he saw Houghton unloading tools from his truck

at 1:30am—including Snap-On wrenches—and said that Houghton had previously

stolen a work truck with Snap-On tools. AMJ said that Houghton was texting photos

of these tools, at 1:30am, to one of his alleged co-conspirators. These actions took place

at Houghton’s residence. Also supporting a search of Houghton’s residence is the

officer’s experience that thieves often store their wares in their own or a co-

conspirator’s residence. We have held that “an officer’s ‘training and experience’ may

be considered in determining probable cause.” Schultz, 14 F.3d at 1097. Taken

together, the facts in the affidavit pass the good-faith threshold.

                                           IV.

       Because the district court should have applied the good-faith exception, we

REVERSE the district court’s grant of the motion to suppress and REMAND for

proceedings consistent with this opinion.




       5 In United States v. Schultz, the court held that, although statements about
the officer’s “training and experience” were insufficient for the probable-cause nexus,
it “was not so remote” a connection “as to trip on the ‘so lacking’ hurdle” of the good
faith standard. 14 F.3d 1093, 1098 (6th Cir. 1994). And pathways between a
marijuana field and a house that failed to show probable cause in United States v.
Carpenter still supported applying the good-faith exception. 360 F.3d 591, 598 (6th
Cir. 2004).

                                          - 11 -